  Case 20-12634         Doc 52      Filed 04/07/21 Entered 04/07/21 10:51:45                  Desc Main
                                      Document     Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                             Northern District of Illinois, Eastern Division
IN RE:                                                  Case No.: 20-12634
     Joseph M.A. Charles
                                                          Chapter: 13

                          Debtor                          Judge Deborah L. Thorne

         NOTICE OF DEFAULT AND MODIFICATION FOR DEBTOR’S FAILURE TO
                     COMPLY WITH ORDER ENTERED 08/26/2020

       PLEASE TAKE NOTICE that the debtor has failed to comply with the provisions set forth in this
Honorable Court’s Order, entered 08/26/2020, (hereto attached). In accordance with said Order,
attorneys, Codilis & Associates, P.C., mailed notification to all required parties of non-compliance on
03/23/2021. The Debtor did not bring the post-petition mortgage payments current with U.S. BANK
NATIONAL ASSOCIATION, as Trustee for Structured Asset Securities Corporation Mortgage Pass-
Through Certificates, Series 2007-BC4 prior to the fourteen (14) days, effective date provided for.

      THE AUTOMATIC STAY has been terminated as to U.S. BANK NATIONAL ASSOCIATION,
as Trustee for Structured Asset Securities Corporation Mortgage Pass-Through Certificates, Series 2007-
BC4, its principals, agents, successors, and/or assigns as to the property commonly known as 9130 S
Marquette Ave, Chicago, IL 60617, upon filing of this Notice.

      NOTICE TO THE STANDING TRUSTEE: No further payments are to be distributed to U.S.
BANK NATIONAL ASSOCIATION, as Trustee for Structured Asset Securities Corporation Mortgage
Pass-Through Certificates, Series 2007-BC4 on its Proof of Claim.

                            PROOF OF SERVICE AND CERTIFICATION

       I hereby certify that I have served a copy of this Notice to the below, as to the Trustee and Debtor's
attorney via electronic notice on April 7, 2021 and as to the debtor by causing same to be mailed in a
properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before
the hour of 5:00 PM on April 7, 2021.
Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by electronic
notice through ECF
Joseph M.A. Charles, Debtor, 9546 S Charles, Chicago, IL 60643
David M Siegel, Attorney for Debtor, 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
through ECF

                                                                        /s/ Joel P. Fonferko
                                                                          Attorney for Creditor

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File #14-18-00777
NOTE: This law firm is a debt collector.
